Citation Nr: 1637567	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  10-29 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected iritis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow



INTRODUCTION

The Veteran had active military service from March 1980 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction is now with the RO in Philadelphia, Pennsylvania.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in October 2015.  A copy of the transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's appeal was previously before the Board in January 2016 at which time it remanded for a new VA examination as the Veteran had indicated at the October 2015 Board hearing the he had suffered from incapacitating episodes several times since 2008.  The Board also noted in the remand that the claims file included extensive post-service private treatment records, including a private medical opinion dated in September 2015 that indicates the Veteran suffered from acute flare-ups of the condition in September 2009, February to April 2010, December 2012 and November 2013.  The Board noted that whether the Veteran is entitled to a compensable rating for his service-connected iritis depends, in part, on whether he has suffered from incapacitating episodes but it is unclear from the evidence available whether the Veteran's flare-ups were incapacitating episodes for VA rating purposes.  Therefore, the Board requested that the VA examiner comment on the periods of treatment noted in the September 2015 opinion from the private physician and render an opinion on whether and when the Veteran suffered from incapacitating episodes due to his iritis.

On remand, in March 2016, the Veteran was afforded VA examination.  The VA examiner noted documentation of recurrent iritis/uveitis in each eye beginning in the left eye in 2006 with subsequent episodes in 2009 (bilaterally), 2010 (right eye), 2012 (bilaterally) and 2013 (left eye).  He also noted the Veteran had and intravitral injection with oral steroids for control in the right eye in 2010.  He further remarked on the Veteran's complaints of floaters and light flashes.  

What the VA examiner failed to do was render an opinion with regard to whether the evidence shows the Veteran had incapacitating episodes for VA purposes as requested by the Board.  Rather, the only notation as to incapacitating episodes was the examiner's response of "No" to the question whether the Veteran had any incapacitating episodes attributable to his service-connected eye condition during the past 12 months.  That answer is nonresponsive to the question asked by the Board.  

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the VA examiner failed to respond to the Board's request of an opinion, the Board has no choice but to remand again for that opinion.

Finally, the Board notes that, since the last Supplemental Statement of the Case was issued in April 2016, the Veteran has submitted additional medical evidence to include a new statement from his private physician in July 2016.  Such evidence should be considered in readjudicating the Veteran's claim on remand.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's case to the March 2016 VA examiner and ask that he again review the medical evidence in the Veteran's claims file, especially the private treatment records and medical opinion dated in September 2015 from Dr. F.E.K., and render an opinion as to whether and when the Veteran has experienced any incapacitating episodes related to his iritis since November 2008.  For VA purposes, an incapacitating episode is a period of acute symptoms, severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  

The examiner should provide a complete explanation for all opinions.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, the Veteran's claim should be readjudicated with consideration of all evidence received since the issuance of the last Supplemental Statement of the Case in April 2016.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




